Per Curiam.
— This cause having been heretofore submitted to the court upon the transcript of the record of the judgment aforesaid, and argument of counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it appears to the court that Chapter 7983 Acts of 1919 abolishes Special Road and Bridge District No. 1 of Baker County, the subject-matter of this litigation; it is, therefore, considered, ordered and adjudged by the court that the writ of error herein be, and the same is hereby dismissed.
All concur.